DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 10695062 B2) in view of Leimbach et al. (US 20150272569 A1) in view of Viola et al. (US 9370361 B2) and further in view of Boudreaux et al. (US 20170135717 A1).
Regarding claims 1, 8-11, and 17, Leimbach et al.’5062 discloses a surgical instrument (102) for fastening and stapling tissue, comprising: an end effector (104); a firing member (108/130) configured to move relative to said end effector distally during a firing stroke (col. 5, lines 1-67); and a housing, comprising: a drive assembly, comprising: a drive rack (238) operably engaged with said firing member (col. 7, lines 44-67); a drive gear (232) operably engaged with said drive rack; 
a motor (222) operably engaged with said drive gear, wherein said motor is operably engaged with said drive gear and configured to transmit rotary motions to said drive gear; a power source configured to supply power to said motor (col. 7, lines 30-67); 
an access opening (inside door area 248); an access door/cover (248) covering said access opening; a control circuit (1200/1218) configured to control the supply of power from said power source to said motor; and a bailout lever (250) accessible by a user of the surgical instrument through said access opening when door/cover is opened or detached from said housing, wherein said bailout lever is configured to be manually actuated by the user of the surgical instrument between an unactuated position and an actuated position to manually retract said drive rack and said firing member without using said motor, and wherein said motor is back-driven when said bailout lever is moved from said unactuated position toward said actuated position (col. 8, lines 1-67, col. 19, lines 50-67-col. 21, line 67, claim 1, figs. 1-10 and 56-59).
Leimbach et al.’5062 fails to disclose the motor is a brushless motor and wherein said motor is back-driven by said drive rack and said drive gear in response to said bailout lever moving from said unactuated position toward said actuated position.
Leimbach et al.’2569 teaches a similar stapler (10/2200) with a motor that is either brush motor or brushless [0124, 0180, 0225] and having a bailout handle (2230) for manual retraction of a rack firing member (2226) and bailout door (2232) with a switch circuit (2242) that open and closes in response to the door (2232) opening and closing ([0280-0292], figs. 48-50).
Viola et al. teaches a surgical instrument (10, fig. 1) having a motor (66, figs. 7-8) and wherein said motor is back-driven by a bailout lever moving from said unactuated position toward said actuated position (col. 12, lines 50-67, figs.1-8).     
Boudreaux et al. teaches a several surgical instruments (100/200/300/400/500/600, fig. 1) having a motor (248, 348, 448, 548, 648, figs. 1-11) and wherein motor is back-driven by a handle/lever and a drive gear in response to said handle/lever moving from said unactuated position toward said actuated position ([0009-0012, 0038-0048, 0053, 0060-0073], figs. 1-11).
Given the teachings and suggestions of Leimbach et al.’5062 to have an override control that causes the motor to stop or reverse direction, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Leimbach et al.’5062’s motor to be a brushless motor and wherein said motor is back-driven by said drive rack and said drive gear in response to said bailout lever moving from said unactuated position toward said actuated position for safety purposes and to provide a manual ability of retraction if power is out as taught by Leimbach et al.’2569 and Viola et al. and further taught and evidenced by Boudreaux et al.
Regarding claims 3, 5, 12, 14-15, and 19-20, Leimbach et al.’5062 discloses the control circuit is configured to permit power to flow from said power source to said motor (col. 7, lines 30-67) when said bailout switch is in said closed state, and wherein said control circuit is configured to prevent 94 303500512 v1power from flowing to said brushless motor from said power source when said bailout switch is in said open state, the power source comprises a battery/replaceable battery pack (col. 8, lines 1-67, col. 19, lines 50-67-col. 21, line 67, figs. 1-10 and 56-59, claim 1) and Leimbach et al.’2569 teaches a similar stapler (10/2200) with a motor that is either brush motor or brushless [0124, 0180, 0225].
Regarding claims 6 and 7, Leimbach et al.’2569 teaches the brushless motor comprises a brushless DC motor [0052], wherein said firing member is configured to perform multiple said firing strokes [0052-0053].  
Regarding claim 16, Leimbach et al.’5062 discloses an end effector (104) comprising a staple cartridge (304) including a plurality of staples (310) configured to be ejected from said staple cartridge during said firing stroke (col. 10, lines 1-67, fig. 17).
Regarding claim 21-26, Leimbach et al.’5062 discloses bailout lever is part of a bailout system (override control, motor control circuit), wherein the bailout system is configured to ratchet said drive rack in a proximal direction to retract said firing member, wherein said bailout lever applies a leveraging force to said drive rack to retract said firing member, wherein said bailout lever applies a leveraging force to said drive rack to retract said firing member (col. 8, lines 1-67, col. 19, lines 50-67-col. 21, line 67, claim 1, figs. 1-10 and 56-59).
Regarding claims 4, 13, and 18, Leimbach et al.’5062 discloses having an access door (804/802) for releasing batteries (506/900, col. 14, lines 49-67, col. 15, lines 1-67, figs. 8 and 33-36).  Leimbach et al.’2569 also teaches having a control circuit comprises a pulse width modulation control circuit (microcontroller) configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke [0300] and also teaches having an access door (2232) for releasing batteries (92/2006/2216/2400, [0124, 0176-0180, 0240, 0256], figs. 4 and 31-36).

Claims 1-3, 5-12, 14-17, and 19-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 20110155785 A1) in view of Smith et al. (US 20100089970 A1) in view of Swayze et al. (US 20180168591 A1) in view of in view of Viola et al. (US 9370361 B2) and further in view of Boudreaux et al. (US 20170135717 A1).
Regarding claims 1, 8-11, and 17, Laurent et al. discloses a surgical instrument (10) for fastening, cutting, and stapling tissue, comprising: an end effector (12); a firing member configured to move distally relative to said end effector during a firing stroke [0052]; and a housing, comprising: a drive assembly comprising a drive rack (82) operably engaged with said firing member; a drive gear (86) operably engaged with said drive rack; a brushless motor (42) operably engaged with said drive gear and configured to transmit rotary motions to said drive gear (86, abstract, [0044, 0052-0059], fig. 3), 
wherein said brush less motor is configured to transmit rotary motions to said drive gear [0052]; a power source (battery) configured to supply power to said brushless motor [0055, 0077]; a control circuit (30/40/70) configured to control the supply of power from said power source to said brushless motor [0053-0058, 0067]; and 
a bailout lever (tab 96/54 or tab 400 or override lever) accessible by a user of the surgical instrument through an access opening, wherein said bailout lever is configured to be manually actuated by the user of the surgical instrument between an unactuated position and an actuated position to retract said drive rack and said firing member without using said brushless motor, and wherein said brush less motor is back-driven when said bailout lever is moved from said unactuated position toward said actuated position [0071-0078] and 
Laurent et al. fails to disclose the bailout lever is configured to manually retract said drive rack and said firing member; an access opening; an access door wherein said control circuit is configured to prevent said power source from supplying power to said brushless motor when said cover is detached/ removed from said housing, a control circuit comprises a bailout switch, and wherein said bailout switch is in an open state when said access door is open and wherein said motor is back-driven by said drive rack and said drive gear in response to said bailout lever moving from said unactuated position toward said actuated position.
Swayze et al. ‘8591 teaches having a  bailout system (1700) with a bailout lever (1702) configured to manually retract a drive rack and said firing member (1500/1550) without using said brushless motor, an access opening; an access door (1129) wherein said control circuit is configured to prevent said power source from supplying power to said brushless motor when said cover is detached/ removed from said housing (windows aligned 1629/1129/1229), a control circuit comprises a bailout switch, wherein said bailout switch is in a closed state when said access door is closed/covering access opening, and wherein said bailout switch is in an open state when said access door is open and Swayze et al. teaches having a latch 230 that closes an electrical circuit in the handle when the latch 230 is engaged with the handle  ([0329, 0333, 0364-0399, 0415-0416, 0422-0426, 0457], figs. 1-4 and 34-36, claim 2).  
Smith et al. also teaches a bailout handle (510) accessible through a bailout door (1103), said bailout handle operable to move said drive member to effectuate a bailout motion in said end effector (fig. 60) with manual return mechanism 1000 with lever 1010 to manually retract said drive rack and said firing member without using said brushless motor ([0036, 0113, 0119, 0125, 0131-0138], figs. 43-61) and reversing the motor a control circuit comprises a bailout switch, wherein said bailout switch is in a closed state when said access door is closed, and wherein said bailout switch is in an open state when said access door is open ([0073, 0120-0139], figs. 60-61).
Viola et al. teaches a surgical instrument (10, fig. 1) having a motor (66, figs. 7-8) and wherein said motor is back-driven by a bailout lever moving from said unactuated position toward said actuated position (col. 12, lines 50-67, figs.1-8).     
Boudreaux et al. teaches a several surgical instruments (100/200/300/400/500/600, fig. 1) having a motor (248, 348, 448, 548, 648, figs. 1-11) and wherein motor is back-driven by a handle/lever and a drive gear in response to said handle/lever moving from said unactuated position toward said actuated position ([0009-0012, 0038-0048, 0053, 0060-0073], figs. 1-11).
Given the teachings and suggestions of Laurent et al. to have an override control that causes the motor to stop or reverse direction, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Laurent et al.’s control system and the housing have an access opening; an access door wherein said control circuit is configured to prevent said power source from supplying power to said brushless motor when said cover is detached/ removed from said housing, a control circuit comprises a bailout switch, and wherein said bailout switch is in an open state when said access door is open and bailout lever is configured to manually retract said drive rack and said firing member have the motor be back-driven by said drive rack and said drive gear in response to said bailout lever moving from said unactuated position toward said actuated position for safety purposes and to provide a manual ability of retraction if power is out as taught by Swayze et al. and Smith et al. as further taught and as evidenced by and Viola et al. and Boudreaux et al.
Regarding claims 3, 5, 12, 14-15, and 19-20, Laurent et al. discloses the control circuit is configured to permit power to flow from said power source to said brushless motor when said bailout switch is in said closed state, and wherein said control circuit is configured to prevent 94 303500512 v1power from flowing to said brushless motor from said power source when said bailout switch is in said open state [0077], the power source comprises a battery/replaceable battery pack [0055, 0077].
Regarding claims 6 and 7, Laurent et al. discloses the brushless motor comprises a brushless DC motor [0052], wherein said firing member is configured to perform multiple said firing strokes [0052-0053].  
Regarding claim 16, Laurent et al. discloses an end effector comprising a staple cartridge including a plurality of staples configured to be ejected from said staple cartridge during said firing stroke [0001, 0045-0047, 0074].  
Regarding claim 21-26, Laurent et al. discloses bailout lever is part of a bailout system (override control, motor control circuit), wherein the bailout system is configured to ratchet said drive rack in a proximal direction to retract said firing member, wherein said bailout lever applies a leveraging force to said drive rack to retract said firing member, wherein said bailout lever applies a leveraging force (force from a pusher 408) to said drive rack to retract said firing member (early return (proximately movement) of the rack 82, [0071-00768).

Claims 4, 13, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 20110155785 A1) in view of Smith et al. (US 20100089970 A1) in view of Swayze et al. (US 20180168591 A1) in view of Swayze et al. (US 20160066913 A1) and further in view of Zemlok et al. (US 20110017801 A1).
Regarding claims 4, 13, and 18, Laurent et al. fails to discloses said control circuit comprises a pulse width modulation control circuit configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke.  
Zemlok et al. teaches having a control circuit comprises a pulse width modulation control circuit (115/500) configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke [0069, 0126, 0134, 0140-0141, 0164, 0175] and also teaches having an access door (912) for releasing batteries  [0201-0229]
Given the teachings and suggestions of Laurent et al. to have an override control that causes the motor to stop or reverse direction, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Laurent et al.’s control circuit comprises a pulse width modulation control circuit configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke as taught by Zemlok et al.
	
	
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. Attorney argues that the prior art fails to disclose manually retracting drive rack and said firing member and wherein the brushless motor is back-driven by said drive rack and said drive gear in response to the bailout lever moving from said unactuated position toward said actuated position.   Examiner contends that the prior art teaches both disengaging the motor where it is not back driven and also teaches engaging the motor to be back driven.  Also, since Viola teaches manually reversing the direction of the motor that this involves back driving the motor in which can be achieved via the drive rack and said drive gear in response to the bailout lever moving from said unactuated position toward said actuated position in which manual reversing a motor can be achieved by moving a drive rack and said drive gear.
Viola et al. states: “The physician/operator may also manually reverse the direction of the motor 66” (col. 12, lines 64-67).     
Boudreaux et al. states: “manually rotating the motor and gear box to cause movement of the drive shaft and the cutting assembly [0011] … The device can have a normal mode and a bailout mode. In the normal mode, power can be provided to the motor to drive the gear box, which in turn can cause movement of the drive shaft. In the bailout mode, the motor and gear box can be manually rotated together to cause movement of the drive shaft [0038] … The cap 330 remains coupled to the motor 348 in the bailout mode, and the motor 348 and the gear box 352 lock together due to the locking arm 334. The motor 348 and the gear box 352 also remain engaged with the motor bevel gear 354. Upon manual rotation of the cap 330 in the bailout mode, the motor 348 and the gear box 352 are both rotated with the cap 330, causing the motor 348 and the gear box 352 to rotate the motor bevel gear 354, which can ultimately rotate the drive bevel gear 356 to drive the drive shaft 358 and retract the cutting assembly [0044]… allow the motor to be rotated with the cap while the motor rotates the gear box (as would occur in the normal mode) [0046]… stationary grip 422 can be manually rotated in the bailout mode to cause the motor 448 and the gear box 452 to rotate the motor bevel gear 454, which can rotate the drive bevel gear 456 and ultimately drive the drive shaft 458 to retract the cutting assembly [0053]… lever 632 is configured to lock the motor 648 and the gear box 652 together during the bailout mode through engagement of the locking arm 634 such that the motor 648 and the gear box 652 rotate together. Other embodiments can allow the motor to be rotated with the lever and the cap while the motor rotates the gear box (as would occur in the normal mode) so that the motor and the gear box do not rotate together [0073].
Laurent et al. states: “externally-accessible manual override control (such as a lever or switch) that, when actuated by the user, causes the motor to stop or reverse direction, regardless of the status of the slider 74. For example, in one embodiment, actuation of the externally-accessible manual override control may disengage the pinion 86 from the rack 82 so that the rack 82 is not driven by the pinion 86. The motor control circuit in such an embodiment may include circuit components that reverse the motor” [0077]
Smith et al. states: “rotation of lever 810 in its second direction can displace pinion gear 710 into at least partial engagement with drive gear 708 such that drive gear 708, gear box 701, and motor 702 can hold pinion gear 710 in position while lever 810 is rotated in its second direction” ([0136], see fig. 58)
Given the teachings and suggestions of Leimbach et al.’5062 and Laurent et al. to have an override control that causes the motor to stop or reverse direction, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to the override to have the motor back-driven by said drive rack and said drive gear in response to said bailout lever moving from said unactuated position toward said actuated position for safety purposes and to provide a manual ability of retraction if power is out as taught by at least Viola et al., Boudreaux et al., Laurent et al.,  and further taught and evidenced by Smith et al.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170209145 A1 – manual bailout lever with rack that back-drives a motor, fig. 4 .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/         Primary Examiner, Art Unit 3731